Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/09/2022 has been entered. 
DETAILED ACTION
This office action is responsive to the amendment filed 02/09/2022. Claims 1-6, 8-16, 18 and 20-22 are currently pending. Claims 7, 17 and 19 are canceled and claims 21 and 22 are added new per applicant’s request.
Response to Amendment
	Applicant's amendment is entered into further examination and appreciated by the examiner. 
Response to Remarks/Arguments
Regarding remarks/arguments on the objections to the claims, amendment is accepted and the previous objections are withdrawn.
the rejections under 35 U.S.C. § 101, amendment incorporating patent eligible dependent claims into independent claims is accepted and the previous rejections are withdrawn.
Regarding remarks/arguments on the rejections under 35 U.S.C. § 103 rejections, applicant’s arguments have been considered but are moot in view of new ground of rejection necessitated by the amendment because the arguments do not apply to any of the references being used in the current rejection.

Claim Objections
	Claim 10 is objected to because of the following informalities:  As per claim 10, the limitation “comparing the mechanical specific energy data with previously-stored mechanical specific energy data” should be replaced with “comparing the correlated mechanical specific energy data with previously-stored mechanical specific energy data” or with an appropriate phrase for clarity.
	The limitation “comparing the first rock strata data with previously stored rock strata data” should be replaced with “comparing the correlated rock strata data with previously stored rock strata data” or with an appropriate phrase to avoid the lack of antecedent basis. Appropriate correction is required.

Claim Interpretation – 35 USC 112(f)

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
 Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-
 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

	The current application includes limitations in claim 18 that do not use the word “means,” but are nonetheless interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because of the following reasons:

	Claim 18 includes limitation that use generic placeholders, “unit” in “a sensor data receive unit” that is coupled with functional language, “receive” without reciting 

	The physical structure of “a sensor data receive unit” is interpreted as an I/O interface component between a general computer consisting of a general processor and a sensor unit according to the disclosure (See [spec.  par. 0023, 0026 and Fig. 2]).

	If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-2, 5-6, 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 20140277752 A1), hereinafter ‘Chang’ in view of Noynaert (S. Noynaert and E. Gildin, “Going Beyond the Tally Book: A Novel Method for Analysis, Prediction and Control of Directionally Drilled Wellbores using Mechanical .
As per claim 1, Chang discloses the claim as follows.
	A method performed by a drilling rig control center, comprising: (methods [abs, 0014], a computer-based system 300 for use in association with drilling operations [0058, Fig. 3], equivalent to a drilling rig control center, see Fig. 2 of instant application)
	receiving raw data for a first time segment, the raw data related to a drilling operation of a formation; (receiving … data from a drilling system … the received data corresponding to an interval of drilling time, drilling operational parameters [0015], wellbore drilling operations progress through an earthen formation, formation conditions [0012], drilling conditions are comprised of a variety of drilling parameters … relate to … formation [0035]))
	deriving first drilling state data, including a first mechanical specific energy value, based on the raw data of the first time segment; (performance value calculated using the received data [0015], The data is parsed and analyzed, data … filtered, over an interval … the standard deviations of the received drilling parameters … objective function … an appropriate measure of the drilling performance, equivalent to drilling state data, average of the MSE over time [0039], filtering the received databased on statistical methods to identify sets of contiguously received data points associated with intervals of time [0044], drilling state variable can be the objective function itself [0101])

However, Chang is not explicit on “wherein the formation state data comprises information pertaining to the formation”.

Noynaert discloses deriving a formation state data based on raw data, wherein the formation state data comprises information pertaining to the formation (no special data requirement, standard surface drilling parameter data [pg. 2 line 1-3], lower UCS rock yielded higher DLS, the sidecutting effect due to ROP was much more sensitive to the UCS than when sidecutting due to MSE, sidecutting output was adjusted, AdjstmentGR, rock strength based on the GR reading, side note: sidecutting effect of ROP adjusted by GR being equivalent to formation state [pg. 10 middle, eq. 7, 8]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of Chain in view of Noynaert to derive first formation state data based on the raw data of the first time segment, wherein the formation state data comprises information pertaining to the formation for an optimal data analysis and control of drilling operation. (Noynaert – control the wellpath [pg. 2], difficulty in controlling the well path [pg. 3]).


	monitoring the changes between the first derived drilling state data and the first derived formation state data of the first time segment and second derived drilling state data and second formation state data of a second time segment, (changes in value of a drilling state variable are associated with two response maps [0031, Fig. 14], showing different time segment, The drilling conditions are comprised of a variety of drilling parameters, some of which relate to the environment of the wellbore and/or formation and others that relate to the drilling activity itself [0035], measure of the drilling performance, equivalent to drilling state data, average of the MSE over time [0039] a formation change is detected through a drilling state variable [0041]; The purpose of the drilling state variables is to allow drilling conditions associated with the active response map to be readily compared with drilling conditions of each of the inactive historical response maps [0050])
	wherein the second derived drilling state data included a second mechanical specific energy value derived from raw data of the drilling operation of the second segment; (performance value calculated using the received data [0015], The data is parsed and analyzed, data … filtered, over an interval … the standard deviations of the received drilling parameters … objective function … an appropriate measure of the drilling performance, equivalent to drilling state data, average of the MSE over time [0039], filtering the received databased on statistical methods to identify sets of contiguously received data points associated with intervals of time [0044], The drilling conditions are comprised of a variety of drilling parameters, some of which relate to the 
Noynaert further discloses correlating a derived drilling state data and a derived formation state data (a correlation was developed which shows a clear relationship between the dog-leg severity ‘DLS’, rate of penetration ‘ROP’ and MSE, correlation allows for the prediction … the wellbore’s trajectory while rotating [pg. 1 abs], correlation between sidecutting rate and MSE [pg. 4 bottom – pg. 5, Fig. 2], the correlation also requires digital drilling data on a per foot basis including WOB, RPM, instantaneous ROP, pump strokes, and differential pressure [pg. 10 line 8 – 1 form the bottom])

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Noynaert to correlate the first derived drilling state data and the first derived formation state data of the first time segment for an optimal data analysis and control of drilling operation.

Although Chang discloses monitoring the changes between the first derived drilling state data and the first derived formation state data of the first time segment and second derived drilling state data and second formation state data of a second time segment ([0031, 0041, Fig. 14]), Chang does not explicitly disclose “correlating the first derived data of the first time segment with second derived data of a second time segment”.

Ha discloses correlating the first derived data of the first time segment with that of the second derived data of a second time segment (cross-correlation analysis on data from the first and second periods [abs]).



Chang further discloses implementing a control response based on the monitoring. (implement at least one of the determined operational updates [0045]), but is silent regarding implementing a control response based on the correlation, wherein the control response automatically changes a direction of drilling a well.

Noynaert discloses implementing a control response based on the correlation, wherein the control response automatically changes a direction of drilling a well. (the correlation has proved to be capable of quickly matching the well as it is drilled and being adaptable to changing conditions [pg. 12 line 2-1 from the bottom, Fig. 13-16], showing the sidecutting rate of a bit as a function of … ROP … MSE, a predictive correlation has been developed which closely mirrors the measured dog-leg severity, increased accuracy in targeting when drilling geo-steered wells [pg. 16 line 15 from the bottom – pg. 17 line 5]; The real-time process used to steer and place the wellbore is referred to as geosteering [pg. 2 line 1 from the bottom – pg. 3 line 3])



As per claim 2, Chang, Noynaert and Ha disclose the claim 1 set forth above.
Chang further discloses the raw data comprises real-time sensor data related to the drilling operation (data regarding … drilling parameters may be appropriately collected from surface instruments while other data may be more appropriately collected from downhole measurement devices [0037], equivalent to sensor data, drilling data … in real-time [0043]).

As per claim 5, Chang, Noynaert and Ha disclose the claim 1 as set forth above.
Chang discloses filtering the raw data before deriving the first drilling state data and the first formation state data (3 filtering the received data, 5 determining … the value or values of one or more ‘objective functions’, where each objective function represents an appropriate measure of the performance of the drilling operation, 6 objective function
values as an ‘active response map' [0044], drilling state variable are associated with two response maps [0031, Fig. 14], showing different time segment, The drilling conditions are comprised of a variety of drilling parameters, some of which relate to the environment of the wellbore and/or formation and others that relate to the drilling activity itself [0035]).

As per claim 6, Chang, Noynaert and Ha disclose the claim 1 set forth above.
Chang further discloses the control response provides an indication to improve drilling parameters of the drilling operation (While drilling, the four major drilling states ‘good, whirl, Stick-slip, and coupled whirl-stick-slip’ can be identified from drilling data … in real-time [0043], computer-based systems, 12 … compute changes to past or current controllable drilling parameters to improve the objective function,13 … recommendations for consideration of dysfunction map, 15 determining operational update, 16 export the general operational recommendations for … controlling ongoing drilling operations [0044]).

As per claim 8, Chang, Noynaert and Ha disclose the claim 1 set forth above.
Chang discloses the control response improves drilling parameters of the drilling operation (the control response improves drilling parameters of the drilling operation).

As per claim 22, Chang, Noynaert and Ha disclose the claim 1 set forth above.
Noynaert further discloses wherein a probability of correctness is associated with the formation state data (For the data shown, the correlation has proved to be capable of quickly matching the well as it is drilled and being adaptable to changing conditions [pg. 12 line 2-1 from the bottom], lower UCS rock yielded higher DLS, sensitive to the UCS, adjustment factor [pg. 10, eq. 7 and 8]).




As per claim 18, Chang discloses the claim as follows.
	A system, comprising: (systems [abs, 0014])
	a sensor data receiver unit configured to receive raw data for a first time segment, wherein the raw data is related to a drilling operation; (instruments, measurement devices [0037], receiving … data from a drilling system … the received data, drilling operational parameters [0015])
	a memory configured to store instructions to implement a trained system; (storage medium , instruction set [0016], neural networks [0051, 0056], equivalent to a trained system)
	and a processor coupled to the memory and to the sensor data receive unit, wherein the instructions, when executed by the processor, cause the processor to (a computer-based system 300 for use in association with drilling operations, network-based, processor, storage medium,  [0058, Fig. 3])
	derive first drilling state data, including a first mechanical specific energy value, based on the raw data of the first time segment; (performance value calculated using the received data [0015], The data is parsed and analyzed, data … filtered, over an interval … the standard deviations of the received drilling parameters … objective function … an appropriate measure of the drilling equivalent to drilling state data, average of the MSE over time [0039], filtering the received databased on statistical methods to identify sets of contiguously received data points associated with intervals of time [0044], drilling state variable can be the objective function itself [0101])
	derive first formation state data based on the raw data of the first time segment; (The drilling conditions are comprised of a variety of drilling parameters, some of which relate to the environment of the wellbore and/or formation and others that relate to the drilling activity itself [0035], a formation change is detected through a drilling state variable [0041])
	monitor the changes between the first derived drilling state data and the first derived formation state data of the first time segment and second derived drilling state data and second formation state data of a second time segment, (changes in value of a drilling state variable are associated with two response maps [0031, Fig. 14], showing different time segment, The drilling conditions are comprised of a variety of drilling parameters, some of which relate to the environment of the wellbore and/or formation and others that relate to the drilling activity itself [0035], measure of the drilling performance, equivalent to drilling state data, average of the MSE over time [0039] a formation change is detected through a drilling state variable [0041]; The purpose of the drilling state variables is to allow drilling conditions associated with the active response map to be readily compared with drilling conditions of each of the inactive historical response maps [0050])

	
Although Chang discloses monitoring the changes between the first derived drilling and formation state data of the first time segment and second derived drilling and formation state data of a second time segment ([0031, Fig. 14]), Chang does not explicitly disclose “correlate the first derived data of the first time segment with second derived data of a second time segment”.

Ha discloses correlating the first derived data of the first time segment with that of the second derived data of a second time segment (cross-correlation analysis on data from the first and second periods [abs]).



Chang further discloses implement a control response based on the monitoring. (implement at least one of the determined operational updates [0045]), but is silent regarding implement a control response based on the correlation, wherein the control response automatically changes a direction of drilling of a well.

Noynaert discloses Noynaert discloses implementing a control response based on the correlation, wherein the control response automatically changes a direction of drilling a well. (the correlation has proved to be capable of quickly matching the well as it is drilled and being adaptable to changing conditions [pg. 12 line 2-1 from the bottom, Fig. 13-16], showing the sidecutting rate of a bit as a function of … ROP … MSE, a predictive correlation has been developed which closely mirrors the measured dog-leg severity, increased accuracy in targeting when drilling geo-steered wells [pg. 16 line 15 from the bottom – pg. 17 line 5]; The real-time process used to steer and place the wellbore is referred to as geosteering [pg. 2 line 1 from the bottom – pg. 3 line 3]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to use the .

	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chang, Noynaert and Ha in view of Xu (CN 107942940 A), hereinafter ‘Xu’.
As per claim 3, Chang, Noynaert and Ha discloses the claim 1 set forth above.
Chang discloses deriving the first drilling state data and the first formation state data (see claim 1 above) using a trained system (using artificial neural networks to optimize the drilling operations, result accuracy is sensitive to … a quality of training data set and network structure [0007], use a lookup table to provide the relations between ROP and drilling parameters [0008]) (inexplicit on using a trained system).

However, Chang is not explicit on using a trained system (operation state data, trained model, equivalent to a trained system, enable recognition of the relationship between the feature vector and the fault type [abs], equivalent to state data).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to derive operating state data using a trained system for an optimal drilling control.

	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chang, Noynaert, Ha and Xu in view of Holtz (US 20170235007 A1), hereinafter ‘Holtz’.
As per claim 4, Chang, Ha and Xu disclose the claim 3 as set forth above.
The set forth combined prior art discloses deriving the first drilling state data and the first formation state data using a trained system. (See claim 3 above)

However, the combined prior art is silent regarding classifying the operating state data using a trained system.

Holtz discloses categorizing operating state data using a trained system (a bottomhole assembly (BHA) that includes … processing unit, categorize different components of the drilling noise as rock contact noise and mechanical noise [abs], the BHA are trained [0050. Claim 12], predictor … trained [0021, 0042]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to use the teachings of the combined prior art in view of Holtz to classify the first drilling state data and the first formation state data using the trained system for accurate analysis and control of drilling operation.
	
	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Goldman and Chang in view of Bittar.
As per claim 9, Chang and Ha disclose the claim 8 as set forth above.
Chang discloses the control response improves drilling parameters of the drilling operation (see claim 8 above).


Bittar discloses the control response provides an indication to change a drilling direction of a well (the output signal 330 more directly indicates the proximity of the bed boundary, the output signal 330 may be sent to the surface and corrective action taken, or the output signal 330 may couple to a downhole device, such as the downhole controller 40, which automatically changes the drilling direction to keep the borehole within the pay zone [0030]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to use the teachings of the combined prior art in view of Bittar to provide an indication to change a drilling direction of a well based on the control response for an optimal control of drilling operation.

	Claims 10-12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Goldman in view of Veeningen (US 20050236184 A1), hereinafter ‘Veeningen’ and Noynaert.
As per claim 10, Goldman disclose the claim as follows.
	A method for real-time improvement of a drilling operation, comprising: (a method … for drilling of a well bore [0012], the operation mode … a real-time control mode [0119], optimize the drilling process [0123])

	extrapolating a mechanical specific energy data of the drilling operation by providing the raw data to a trained system; (prediction mode [0065], predict drilling performance with user-specified operating parameters [0066], model of a total drilling system, prediction models includes geology models and drilling mechanics models [0046], calibration mode [0072-0081], equivalent to a trained system, a model of total drilling system [0046-0055, Fig. 3], receives data from lithology logs on input 160 [0058], user-specified operating parameters on input 186. In particular, the user-specified operating parameters include … weight-on-bit ‘WOB’ and RPM [0071], showing raw data is input to the trained system)
	extrapolating rock strata data for a location of the drilling operation is performed by providing the raw data to the trained system; (The lithology model may also include any other suitable model for predicting lithology and porosity [0047], predicting confinement stress and rock strength [0048], predicting shale plasticity [0049], a measure of specific energy… formation abrasivity … with respect to the bit in the given formation, bit wear model, rock strength model [0070], implying extrapolating rock strata data is predicted and used in extrapolating bit wear parameter prediction, See also the trained system described in earlier limitation above).

Goldman discloses correlation of a mechanical specific energy data with previously-stored mechanical specific energy data extrapolated from the previous raw data of the implying previously-stored [0070], the bit wear measurement is correlated with the cumulative work done, bit wear model … provides a measure of specific energy [0079], ], implying comparing the mechanical specific energy data with previously-stored mechanical specific energy data extrapolated from the previous raw data of the drilling operation, history matching [0054, 0118, 0121-0122]) and correlation of the first rock strata data with previously stored rock strata data (the hole cleaning efficiency is calibrated by correlating to the measured HCE in the penetration rate model [0080], implying comparing the first rock strata data with previously stored rock strata data; history matching [0054, 0118, 0121-0122]).

However, Goldman does not explicitly disclose “comparing the mechanical specific energy with a previously-stored mechanical specific energy data extrapolated from previous raw data of the drilling operation” and “comparing the first rock strata data with a previously stored rock strata data extrapolated from previous raw data of the drilling operation”

Veeningen discloses “comparing the mechanical specific energy with a previously-stored mechanical specific energy of the drilling operation” (check the cumulative mechanical drilling energy for the bit run and compare it with the statistical mechanical drilling energy for that bit [1064, 1092, claim 4, 24]) and


Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to use the teachings of Goldman in view of Veeningen to compare the mechanical specific energy data with a previously-stored mechanical specific energy data extrapolated from the previous raw data of the drilling operation and compare the first rock strata data with a previously stored rock strata data extrapolated from previous raw data of the drilling operation for accurate drilling operation. (Goldman - there is a constant effort in the industry to develop simpler and/or more accurate methods [0005]) (Veeningen - accuracy of this integrated well planning and decision-support tool [0004, 0040, and 0062])

Despite the combined prior art is not explicit on use of previously stored MSE or previously stored rock strata data that are extrapolated from previous raw data of the drilling operation, Goldman discloses extrapolation of the MSE and rock strata data from the raw data of the drilling operation. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use of previously stored MSE or previously stored rock strata data that are extrapolated from previous raw data of the drilling operation for comparison purpose with current 

Veeningen further discloses “a control response based on the comparisons” (when the substantial match is found, generating one of the plurality of sequences of drill bits in response thereto [abs, 0006-0007]).

Goldman also discloses “implement a control response based on the correlation” (the method of the present disclosure can be implemented at any point during a given drilling program for optimizing the particular drilling system and its use, preferably being implemented from the Start of a given drilling program [0034], the optimized operating parameters on the drilling is documented [0040], appropriate design changes are implemented or made to the drilling system [0042]).

Although Veenegan discloses drilling is designed based on … directional trajectory in automatic well planning (automatic well planning software system [0054]), the combined prior art is silent regarding implementing a control response based on the comparisons, wherein the control response automatically changes a direction of drilling of a well.

Noynaert discloses implementing a control response based on the comparisons, wherein the control response automatically changes a direction of drilling of a well (the correlation has proved to be capable of quickly matching the well as it is drilled and 

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to use the teachings of the combined prior art in view of Noynaert to implementing a control response based on the comparisons, wherein the control response automatically changes a direction of drilling of a well for an accurate drilling operation.

As per claim 11, Goldman, Veeningen and Noynaert disclose the claim 10 as set forth above.
	Goldman further discloses “the control response provides an indication to change drilling parameters of the drilling operation. (display of parameters and real-time aspects of the drilling … control systems [0022, Fig. 5], The prediction apparatus 50 includes a prescribed set of geology and drilling mechanics models and further includes optimization, prediction, and calibration modes of operation [0028], a real-time control mode [0119], system apparatus … assessing what is actually happening [0156],  may indicate that the bit did something unexpected [0157]).

As per claim 12, Goldman, Veeningen and Noynaert disclose the claim 11 as set forth above.
	Goldman further discloses “providing the indication to change drilling parameters of the drilling operation via a display unit” (display of parameters and real-time aspects of the drilling … control systems [0022, Fig. 5], display monitor [0011, 0028 Fig. 1], update recommended drilling parameters based upon what is observed using the bit [0157]).

As per claim 16, Goldman, Veeningen and Noynaert disclose claim 10 set forth above.
Goldman further discloses “receiving the raw data from a measurement-while-drilling sensor or a logging-while-drilling sensor (The logging tool or instrument 16 [0025-0026], logging while drilling [0151], Bit as a measurement tool, MWD, stands for measurement while drilling [0128-0129]).

	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Goldman, Veeningen and Noynaert in view of Chang.
As per claim 13, Goldman, Veeningen and Noynaert disclose the claim 10 as set forth above.
The set forth combined prior art is silent regarding automatically changing one or more drilling parameters of the drilling operation responsive to the control response.

Chang discloses the above recited limitation (specified criteria and quantities … are used to trigger actions, equivalent to control response, specified criteria and quantities 

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to use the teachings of the combined prior art in view of Chang to automatically change one or more drilling parameters of the drilling operation based on the control response for accurate control of drilling operation.

	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Goldman, Veeningen, Noynaert  and Chang in view of Holtz.
As per claim 14, Goldman, Veeningen, Noynaert and Chang disclose the claim 13 as set forth above.
The set forth combined prior art discloses the trained system and extrapolating the mechanical specific energy data and the rock strata data by the trained system as operating state data (see claim 10 above).

However,  the combined prior art is silent regarding classifying the operating state data using the trained system.

Holtz discloses a use of the trained system to categorize operating state data ((a bottomhole assembly (BHA) that includes … processing unit, categorize different 

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to use the teachings of the combined prior art in view of Holtz to use the trained system to classify the mechanical specific energy data and the rock strata data for accurate analysis and control of drilling operation.

	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Goldman, Veeningen and Noynaert in view of Xu.
As per claim 15, Goldman, Veeningen and Noynaert disclose claim 10 set forth above.
Although Goldman discloses extrapolating operating state data by providing the raw data to the trained system, the set forth combined prior art is silent regarding periodically re-training the trained system using the raw data.

Xu discloses periodically re-training the trained system using the raw data (can be the training stage and the use stage overlap, that is to say also can form normal samples and error samples into the sample set used for training the model to further optimize the model in practical use stage; the result of the sample can be corrected, and the corrected as samples for training model [pg. 12 line 12 -22], The method 400 provides the training method can simply and accurately obtain the trained model for method 300 

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to use the teachings of the combined prior art in view of Xu to periodically re-training the trained system using the raw data for accurate analysis and control of drilling operation.

	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chang, Noynaert and Ha in view of Bittar.
As per claim 20, Chang, Noynaert and Ha disclose the claim 18 as set forth above.
Chang discloses control response (recommendations for consideration of dysfunction map, 15 determining operational update, 16 export the general operational recommendations for … controlling ongoing drilling operations [0044]).

However, the set forth combined prior art is silent regarding the control response automatically changes a drilling parameters of the drilling operation.

Bittar discloses the above recited limitation (an automated system where corrections to direction are made by hardware and software downhole [0022], the output signal 330 may couple to a downhole device, such as the downhole controller 40 [0030], drilling direction is controlled [0044]).

.

	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Chang, Noynaert and Ha in view of Wisler (US 6272434 B1), hereinafter ‘Wisler’.
As per claim 21, Chang, Noynaert and Ha disclose claim 1 set forth above.
Although Chang discloses lithology of formation, pore pressure, torque, temperature (lithology of formation, pore pressure, torque, temperature, ROP, MSE [0035]), Chang is not explicit on  the formation state data comprising one or more selected from the group consisting of: rock type, lithology, porosity, permeability, and temperature.

Wisler discloses the limitation (porosity, various rock types [col 19 line 41 – 60], formation porosity, lithology and resistivity [col 21 line 31 – 42], permeability [col 2 line 40-43], downhole temperature and pressure [col 1 line 65-67]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to use the teachings of the combined prior art in view of Wisler to disclose the formation state data comprising one or more selected from the group consisting of: rock type, lithology, porosity, permeability, and temperature for an accurate control of drilling operation.

Notes with regard to Prior Art
	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.  
	Luo (CN 105466670 A) discloses the use of neural network model as a trained system for classifying operational state data (neural network model … are used for identifying … health state, the classification accuracy rate … used for neural network model is trained [claim 7], neural network being equivalent to a trained system).

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KAY whose telephone number is (408)918-7569.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/DOUGLAS KAY/           Primary Examiner, Art Unit 2865